11TH COURT OF APPEALS
                                      EASTLAND, TEXAS
                                          JUDGMENT

In re Bernard Washington,                          * Original Proceeding

No. 11-13-00120-CR                                 * April 18, 2013

                                                   * (Panel consists of: Wright, C.J.,
                                                     McCall, J., and Willson, J.)


       This court has considered “Plaintiff’s Original Application for Writ of Mandamus” and
concludes that the “application” should be denied. Therefore, the “application” for writ of
mandamus is denied.